ITEMID: 001-76185
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MEHMET YILMAZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicant was born in 1925 and lives in Ankara.
5. On an unspecified date in 1990, the General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant in Ankara in order to build the Ankara Central Motorway. The authorities paid him the value of the land, assessed by a committee of experts, when the expropriation took place.
6. Following the applicant’s request, on 26 December 1994 the Ankara Civil Court awarded him additional compensation plus interest at the statutory rate applicable.
7. On 22 January 1996 the Court of Cassation upheld that judgment.
8. On 4 February 1998 the amount of 3,618,000,000 Turkish liras (TRL) was paid to the applicant.
9. The relevant domestic law and practice are set out in the case of Akkuş v. Turkey (judgment of 9 July 1997, Reports of Judgments and Decisions 1997IV, §§ 13-16).
